Mb. Justice Wole
delivered the opinion of the court.
The complainant, José Ramón Tibot, brought a suit in the District Court of San Juan to recover 24 cuerdas of land, of which he maintained he 'had been deprived by the acts of the defendants, Antonio Flores Castro and Justino Díaz Rodriguez. The plaintiff, having by a previous suit obtained an attachment against Flores Castro to secure the principal sum of $48.80, there was subsequently a judicial sale of the property which was adjudicated to the complainant for $195. ITe was put in possession of said property on the 16th of April, 1903. The defendant, Antonio Flores, collected and kept the sum of $96.79, the balance left in the said auction sale. In November, 1903, proceedings were begun by the' defendant Diaz against the intestate Estate of Antonio Evaristo del Carmen Flores y Fuentes, against whom Diaz claimed as a creditor. The District Court of San Juan, at the instance of Diaz, put Antonio Flores y Castro in possession of the 51 cuerdas, which were the object of of the suit of Diaz. No notice of the proceedings was given to the plaintiff Tibot. The defendant, Antonio Flores, refused to surrender the 24 cuerdas previously attached by Tibot and which constituted a part of the 51 cuerd,as of which Antonio Flores was the depositary. The plaintiff Tibot also claims damages for felling trees and retention of possession. The foregoing are the facts alleged in the complaint.
The defendants answered setting up substantially that the property in question belonged to the estate of the minor Antonio Evaristo del Carmen Flores y Fuentes by inheritance from Da. Carmen Fuentes Maisonet, and that complainant’s claim was against Antonio Flores personally, and that therefore Tibot had no right to the 24 cuerdas. The District Court of Sam Juan pronounced judgment in favor of Tibot for the possession of the 24 cuerdas and required the defendant Antonio Flores to pay Tibot the sum of $100 as damages. From this judgment an appeal was taken to this court.
*417The proof at the trial was both documentary and oral, but none of it has been presented to us by way of a bill of exceptions or statement of facts. Hence we cannot, as we have frequently decided, reverse the judgment of the district court in so far as it might be contrary to the evidence, although an inspection of the stenographer’s notes, and the other parts of the record, as well as the briefs of the parties, would seem to indicate that the complaint was well founded.
We have examined the complaint and the judgment, and find them sufficient, and the judgment appealed from must be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras, and MacLeary concurred.